Citation Nr: 9915090	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  92-53 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a temporary total compensation rating, in 
accordance with 38 C.F.R. § 4.29 (1998), based on VA 
hospitalization from September 10 to October 11, 1990.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1990 rating decision of the VA 
Regional Office (RO) in New York, New York.  A hearing was 
held before a hearing officer at the RO in July 1991, and the 
hearing officer's decision was entered in October 1991.  The 
appeal was last before the Board in December 1994, at which 
time it was remanded for further pertinent development.  
Following completion of the requested development, the RO, in 
a rating decision entered in December 1998, continued to deny 
service connection for a seizure disorder, and a Supplemental 
Statement of the Case was mailed to the veteran the same 
month.  

Thereafter, the appeal was returned to the Board.

The first two issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.  


FINDINGS OF FACT

1.  A seizure disorder was first shown subsequent to service, 
and is neither related thereto nor is it shown to be causally 
related to, or chronically worsened by, any service-connected 
disability.

2.  The veteran's claim for entitlement to a temporary total 
compensation rating, in accordance with 38 C.F.R. § 4.29, 
based on VA hospitalization from September 10 to October 11, 
1990, is not plausible.


CONCLUSIONS OF LAW

1.  A seizure disorder was neither incurred in or aggravated 
by service, nor is it proximately due to or the result of, or 
aggravated by, a service-connected disability.
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 
(1998).  

2.  The veteran's claim for entitlement to a temporary total 
compensation rating, in accordance with 38 C.F.R. § 4.29, 
based on VA hospitalization from September 10 to October 11, 
1990, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Seizure Disorder

The Board finds that the veteran's claim for service 
connection for a seizure disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that this claim is plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  In addition, secondary service connection can be 
granted for disability which was either caused or chronically 
worsened (though only to the extent of such worsening) by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran indicates that he presently has a seizure 
disorder which he suggests may be related to his having been 
struck in the head by a piece of shrapnel in Vietnam.  As his 
principal contention, however, he avers that his seizure 
disorder is directly related to impairment associable with 
his service-connected PTSD.  In this regard, as to the 
veteran's suggestion that his seizure disorder may be related 
to his having been struck in the head by a piece of shrapnel 
in Vietnam, service medical records are negative for any 
reference to either a seizure or head trauma.  As to the 
former, the record reflects that a seizure disorder was 
initially shown and assessed by VA in the mid-1970's.  
However, while a VA physician, in a March 1990 statement, 
related the veteran's seizure disorder to his having 
sustained "trauma to [the] head by shrapnel in Vietnam", 
service medical records are, as noted above, silent for any 
reference to such trauma.  Given the foregoing, then, the 
Board concludes that direct service connection for a seizure 
disorder is not in order.

As to the veteran's principal contention, i.e., that his 
seizure disorder is directly related to impairment associable 
with his service-connected PTSD, the Board is constrained to 
point out that there is no evidence substantiating such 
relationship and, in fact, such relationship was specifically 
disclaimed by the examiner ("[t]here is no causal 
relationship [between the veteran's seizure disorder and his] 
PTSD") on the occasion of the veteran's examination by VA in 
August 1990.  Conversely, the report pertaining to the 
veteran's examination by VA in July 1976 reflects the 
examiner's notation that, while the etiology of the veteran's 
seizure disorder was undetermined, it was "probabl[y]" 
related to his consumption of alcohol.  Given the foregoing, 
then, and inasmuch as the veteran neither contends nor does 
the evidence reflect that the veteran's seizure disorder has 
been chronically worsened as a result of any service-
connected condition, including PTSD, there is no basis to 
award secondary service connection for a seizure disorder.  

In view of the above-advanced analyses, then, disclaiming 
entitlement to direct service connection for a seizure 
disorder (the lone basis on which there is any evidence even 
facially favorable to the veteran's related claim) as well 
secondary service connection therefor, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a seizure 
disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310; 
Allen, supra.  


II.  38 C.F.R. § 4.29

The threshold question to be answered concerning the 
veteran's claim for entitlement to a temporary total 
compensation rating, in accordance with 38 C.F.R. § 4.29, 
based on VA hospitalization from September 10 to October 11, 
1990, is whether he has presented evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for 
entitlement to a temporary total compensation rating, in 
accordance with 38 C.F.R. § 4.29, based on VA hospitalization 
from September 10 to October 11, 1990, is well grounded.

Pursuant to 38 C.F.R. § 4.29, a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required treatment in a VA facility for a 
period in excess of 21 days.  

Concerning his claim for entitlement to a temporary total 
compensation rating, in accordance with 38 C.F.R. § 4.29, 
based on VA hospitalization from September 10 to October 11, 
1990, the veteran asserts that, while such period of 
hospitalization was occasioned by his seizure disorder, the 
subsequent treatment rendered him was in response to his 
service-connected PTSD.  In this regard, the record reflects 
that, on September 10, 1990, the veteran was admitted to a VA 
facility in response to having experienced "frequent 
seizures for one" week.  It was noted that the veteran had 
been experiencing seizures once a week in frequency, which 
had increased to "four or five" in the preceding week.  
Initial treatment included the prescription of an 
anticonvulsant ("Dilantin").  On September 18, the veteran 
was noted to experience a seizure, of which his treating 
physician was notified.  Two days later, the veteran was 
noted to be "mildly ataxic" on finger-nose testing.  On 
October 4, the veteran was prescribed a different 
anticonvulsant ("Tegretol") and, on October 10, he was 
noted to be "doing well".  The lone diagnosis on the 
veteran's discharge from the VA facility, on October 11, 
1990, was "[s]eizure [d]isorder".  

In considering the veteran's claim for entitlement to a 
temporary total compensation rating, in accordance with 
38 C.F.R. § 4.29, based on VA hospitalization from September 
10 to October 11, 1990, the Board is cognizant of his above-
noted assertion that although such period of hospitalization 
was occasioned by his seizure disorder, the subsequent 
treatment rendered him was in response to his service-
connected PTSD.  However, the Board is constrained to point 
out that the related hospitalization day sheets reflect no 
ascertained instance of the veteran's having been treated for 
PTSD (indeed, the designation "PTSD" is reflected on 
apparently only two documents, each dated October 10, 1990, 
and then only to ostensibly note the veteran's history of the 
same).  Given the foregoing, then, and in the absence of 
evidence documenting treatment, in the course of the 
veteran's approximately one-month period of pertinent VA 
hospitalization, for any duration therein in response to 
PTSD, the Board is constrained to conclude that a plausible 
claim for entitlement to a temporary total compensation 
rating, in accordance with 38 C.F.R. § 4.29, based on VA 
hospitalization from September 10 to October 11, 1990, is not 
presented.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim on a ground different from 
that of the RO, the veteran has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the veteran greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for entitlement 
to a temporary total compensation rating, in accordance with 
38 C.F.R. § 4.29, based on VA hospitalization from September 
10 to October 11, 1990, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim relative to such corresponding 
benefit.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a seizure disorder is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for entitlement to a temporary total compensation 
rating, in accordance with 38 C.F.R. § 4.29, based on VA 
hospitalization from September 10 to October 11, 1990, is 
denied.


REMAND

With respect to the veteran's claim for an increased rating 
for his service-connected PTSD, the Board observes that he 
has not been formally examined by VA in response to such 
disability for a number of years.  The Board is aware that, 
while the RO scheduled him for such examination in January 
1998, the veteran, apparently without "good cause" in 
accordance with the pertinent provision of 38 C.F.R. § 3.655 
(1998), failed to report for the same.  However, the Board 
notes that only the preceding month the RO was advised of the 
veteran's new mailing address and the Board is, therefore, 
uncertain whether the veteran actually received pertinent 
notice relative to the scheduled VA examination.  Given the 
foregoing, then, and because the Board is of the view that a 
current VA examination would, in any event (especially in 
light of the consideration that VA has recently revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, see 61 Fed. Reg. 52, 695 (1996)), be helpful 
before a related appellate decision is prepared, pertinent 
development to facilitate the accomplishment of the same is 
set forth below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Center in Brooklyn, New York, who may 
possess clinical evidence, not currently 
of record, which he feels would be 
helpful to his claim for an increased 
rating for PTSD.  Thereafter, in light of 
the response received and after obtaining 
any necessary authorization, the RO 
should take appropriate action to obtain 
copies of any clinical records indicated.  
In any event, the RO should take 
appropriate action to procure copies of 
any records reflecting treatment rendered 
the veteran since November 1994 at the VA 
Medical Center in Brooklyn, New York.   

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
Further, the examiner is specifically 
requested to assign a score 
representative of the veteran's service-
connected PTSD-related Global Assessment 
of Functioning.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  



3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for PTSD; in 
readjudicating such claim, the RO should 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. Part 4 (effective November 7, 
1996), as well as the criteria in effect 
prior to November 7, 1996, rating the 
veteran under the criteria most favorable 
to him.  

5.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

